Citation Nr: 0008687	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tuberculosis, 
claimed as a positive purified protein derivative (PPD) test.  

2.  Entitlement to service connection for kidney stones.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for hearing loss in the 
left ear.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to an increased rating for residuals of a 
medial meniscectomy of the left knee, currently evaluated as 
10 percent disabling.  

7.  Entitlement to an increased rating for residuals of 
medial and lateral meniscectomies of the right knee, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.  

9.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1976 to September 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A February 1997 rating action granted service connection for 
residuals of surgery of each knee, hemorrhoids, and hearing 
loss of the right ear and assigned noncompensable ratings for 
each.  Service connection was denied for sinus pathology, a 
positive PPD test, kidney stones, and hearing loss of the 
left ear.  Entitlement to a compensable rating under 38 
C.F.R. § 3.324 for multiple noncompensable service-connected 
disabilities which clearly interfered with employability was 
also denied.  Subsequently, a July 1998 rating action 
assigned 10 percent ratings for each service-connected knee 
disorder and confirmed and continued the noncompensable 
ratings for hearing loss of the right ear and for 
hemorrhoids.  Thus, the claim for a compensable rating under 
38 C.F.R. § 3.324 is now moot.  Moreover, the appeal as to 
the claims for increased ratings for service-connected knee 
disabilities continues, despite the grant of compensable 
ratings during the appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACTS

1.  The veteran had active service from June 1976 to 
September 1996.  

2.  While the veteran had a positive PPD test during service 
and was given medication to prevent tuberculosis, there is no 
competent evidence that he has ever had tuberculosis. 

3.  The veteran passed a kidney stone on one occasion during 
service but there is no evidence of any recurrence or 
residuals thereof.  

4.  The veteran had one isolated seizure during service but 
there is no evidence of any recurrence nor any competent 
evidence of residuals thereof.  

5.  A hearing loss in the veteran's left ear is not currently 
shown by VA standards.  

6.  There is no continuity of symptomatology or competent 
medical evidence providing a nexus between sinusitis shown in 
1998 to military service.  

7.  The residuals of a medial meniscectomy of the left knee 
are manifested by full range of motion, well healed surgical 
scars, and no swelling, effusion, quadriceps atrophy, 
retropatellar crepitus, point tenderness, ligamentous laxity 
and no radiological evidence of arthritis.  

8.  The residuals of medial and lateral meniscectomies of the 
right knee are manifested by full range of motion, well 
healed surgical scars, and no quadriceps atrophy, point 
tenderness or radiological evidence of arthritis but he has 
swelling, crepitus, and some joint laxity.  

9.  The veteran's threshold levels in the right ear, in 
decibels, at 1,000, 2,000, 3,000, and 4,000 Hertz are 15, 15, 
20, and 40, respectively, and speech discrimination ability 
is 96 percent in the right ear. 

10.  The veteran is service-connected only for hearing loss in 
the right ear, he does not have total bilateral deafness, and 
the results of VA audiometric testing in November 1996 
translate into revised rating schedule auditory acuity level 
of I in the right ear.  

11.  The veteran's hemorrhoids are manifested by subjective 
complaints of bleeding but the absence of large, thrombotic, 
or irreducible hemorrhoids; fissures; and no clinical 
evidence of secondary anemia.  

12.  The veteran's service-connected disorders have not 
required hospitalization, do not cause marked interference 
with employment and do not otherwise present an exceptional 
or unusual disability picture.  


CONCLUSIONS OF LAW

1.  The veteran has not presented well grounded claims of 
entitlement to service connection for tuberculosis, claimed 
as a positive purified protein derivative (PPD) test; kidney 
stones; a seizure disorder; hearing loss in the left ear; and 
sinusitis.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  An evaluation in excess of 10 for residuals of a medial 
meniscectomy of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59 and Diagnostic Code 
5257 (1999).  

3.  An evaluation of 20 percent, but no more, for residuals 
of medial and lateral meniscectomies of the right knee is 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59 and Diagnostic Code 5257 (1999).  

4.  An increased (compensable) evaluation for hearing loss of 
the right ear is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.85, 4.86 Diagnostic Code 6100 (1998), effective prior to 
June 10, 1999; and 4.85a, 4.86 Diagnostic Code 6100 (1999); 
effective June 10, 1999; and VAOGCPREC 32-97 (see also 38 
C.F.R. § 4.95(f) effective June 10, 1999).  

5.  An increased (compensable) evaluation for hemorrhoids is 
not warranted. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic 
Code 7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990 and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 
evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993) (lay assertion of medical causation 
cannot constitute competent evidence for well groundedness); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay evidence is 
competent only when it addresses the features or symptoms of 
disability but not medical causation); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) when a disease shown to be chronic 
in service (or in a presumptive period) so as to permit a 
finding of service connection, subsequent manifestations, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  However, not every 
symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  The second 
(inservice disability) and third (nexus evidence) elements in 
Caluza can be satisfied under the continuity provision of 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
'noted' during service or in a presumptive period; (b) 
evidence showing post-service continuity of symptomatology 
(evidence of treatment is not required); and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Arms 
v. West, 12 Vet. App. 188, 193 (1999).  Even under this 
regulation, medical evidence is required to demonstrate a 
relationship between current disability and the continuity of 
symptoms, if the condition is not one where lay observation 
is competent.  Clyburn v. West, 12 Vet. App. 296, 301-02 
(1999).  

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arise.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Tuberculosis

It is undisputed that the veteran had a positive purified 
protein derivative (PPD) tuberculosis test during active 
service for which he was given medication for the prevention 
of active tuberculosis.  While the veteran has testified that 
he was told during military service that he had tuberculosis 
(page 11), the clinical evidence on file is negative with 
respect to his ever actually having had tuberculosis.  

A lay statement or testimony of a physician's opinion or 
diagnosis is not sufficient to well ground a claim because a 
lay account of past medical information, filtered through 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In sum, the service medical records reveal exposure to 
tuberculosis, with a positive PPD test, but no evidence of 
active disease.  As previously pointed out, all three prongs 
of Caluza, supra, must be satisfied in order for a well-
grounded claim to exist.  In this case, competent medical 
evidence has not been submitted to establish the presence of 
tuberculosis during service or currently.  As such the claim 
fails to meet all elements required to be well grounded under 
Caluza, supra. 

Kidney Stones

The veteran passed a kidney stone on one occasion during 
service but there is no clinical evidence of any recurrence 
or residuals thereof.  In fact, at the RO hearing he 
testified that he was not sure if he had passed any further 
kidney stones but sometimes had pain on urination (page 13).  
However, he also testified that he did not know if he was now 
being treated for kidney stones.  Thus, although a VA 
outpatient treatment (VAOPT) record of October 1997 noted an 
assessment of questionable hematuria, without comment as to 
its significance or etiology, the evidence fails to 
demonstrate the presence of chronic kidney stones during 
service or thereafter, or of chronic residual disability due 
to the isolated inservice episode of kidney stones that were 
present during service.   

Seizure Disorder

It is also undisputed that the veteran had an isolated 
seizure episode during service in 1994 for which he was 
treated and evaluated at the Rankin Medical Center and was 
also subsequently evaluated by military clinical personnel.  
However, no etiology for the seizure activity was ever found 
and, by the veteran's own testimony (at page 10) he had never 
had any subsequent seizure episode or activity.  Indeed, the 
diagnosis on VA neurology examination in 1996 was that the 
examination was normal, although the veteran had mild 
postural vertigo which was not disabling and had only a 
history of a single major motor seizure of unknown cause.  At 
the RO hearing the veteran testified that he felt that he had 
had a decreased in his memory, which he characterized as a 
memory loss, which he felt might be due to the inservice 
seizure episode years earlier (page 10).  However, there is 
no competent medical evidence to this effect and mere lay 
conjecture is insufficient to well ground a claim.  

The veteran has expressed concern that he might develop a 
chronic seizure disorder at some time in the future.  
However, the mere occurrence of an isolated seizure episode 
during service, and nothing more, is insufficient to 
establish that he had a seizure disorder during service or at 
any time which is chronic in nature.  Should he develop a 
chronic seizure disorder in the future, he may feel free to 
reapply for service connection.  

Sinusitis

The veteran testified that about ten years after he entered 
military service he developed problems related to an allergic 
reaction for which he was given medication during service, 
including drops for his nose (page 8).  A medical history 
questionnaire in conjunction with examination for service 
retirement in May 1996 noted that he had taken medication for 
sinusitis.  He also testified that he was last treated for 
the disorder while stationed in Mississippi but that since 
having moved to Florida in May 1997 he had not had any 
problems or recurrence and this might possibly be due to the 
air being dryer or cleaner (page 9).  The 1996 VA examination 
of the veteran's nose and sinuses found no sinusitis, 
although there was some allergic vasomotor rhinitis 
associated with a mild nasal septal deviation.  

The veteran has also recently submitted a private clinical 
record, waiving initial consideration of that evidence by the 
RO, dated in September 1998 which reflects a diagnosis of 
sinusitis.  However, in light of the veteran's testimony, 
there is no evidence of continuity of symptomatology linking 
the sinusitis in 1998 to military service several years 
earlier nor is there any competent medical diagnosis or 
opinion providing the requisite nexus, the third Caluza, 
supra, element.  

Left Ear Hearing Loss

The Board will assume for the purpose of this decision that 
the veteran was subjected to acoustic trauma during service, 
as contended, and it is noted that he is service-connected 
for hearing loss in the right ear.  However, whether he now 
has a hearing loss in his left ear for VA purposes is not a 
matter susceptible to lay observation.  While the veteran 
believes that his current right ear hearing loss is the 
result of inservice acoustic trauma, the only evidence of 
such a link is the theory put forth by the veteran himself.  
The veteran, however, as a layperson, is not competent to 
offer a medical opinion as to whether any hearing loss is a 
result of his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

More to the point, 38 C.F.R. § 3.385 (1999) provides that:

For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory  threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Here, the VA audiometric testing in November 1996 revealed 
that all of the veteran's threshold levels in the left ear at 
the above-cited frequencies were 20 decibels or less and his 
speech recognition score was 96 percent.  Similarly, the 
service retirement examination in May 1998 reflects that 
threshold levels in the left ear at the above-cited 
frequencies were 20 decibels or less.  Accordingly, under VA 
standards, the veteran does not have a hearing loss in the 
left ear, despite the notation by a physician on VA nose and 
sinus examination in November 1996 that he "appears [to 
have] a bilateral neurosensory hearing loss secondary to 
noise exposure" which was an opinion not based on the VA 
audiometric testing that was conducted several days later.  

In sum, competent medical evidence has not been submitted to 
establish the current existence of a hearing loss in the left 
ear and, thus, the claim fails to meet all elements required 
to be well grounded under Caluza, supra.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Knees

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, the 
Board will consider the diagnostic criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5260, and 5261 for 
evaluating the knee impairment.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Evaluations for limitation of extension of the knee 
are assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
evaluation, the highest and only rating available under that 
schedular provision, may be assigned where there is evidence 
of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 provides that a 30 
percent evaluation is warranted when the knee is ankylosed in 
a favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees.  

Symptomatic residuals of removal of a semilunar cartilage 
warrants a 10 percent ratings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  Ratings under Diagnostic Code 5259 require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides for rating 
of arthritis of the knee on the basis of limitation of motion 
and not instability; whereas, Diagnostic Code 5257 provides 
for rating of instability of a knee without consideration of 
limitation of motion.  Thus, separate ratings for arthritis 
of a knee, when there is actual limitation of motion, and for 
instability of the knee may be assigned without pyramiding, 
which is prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 was not "predicated on loss of 
range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1999).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

Left Knee

The veteran testified that he has some instability, frequent 
swelling, and constant pain in each knee (page 2).  He also 
testified that he could no longer run and that he could not 
walk more than one mile without knee pain (page 3).  The 1996 
VA examination disclosed full range of motion of the left 
knee and no swelling, effusion or quadriceps atrophy.  He 
also had no significant retropatellar crepitus or point 
tenderness.  Moreover, his left knee ligaments were stable, 
his residual arthroscopy scars were well healed, and X-rays 
of his left knee were normal.  He does not use a brace on the 
left knee. 

From the foregoing, a rating in excess of the 10 percent 
rating assigned, which encompasses the veteran's complaints 
of dysfunction due to pain, is not warranted because of the 
absence of clinical evidence of disability.  

Right Knee

The veteran testified that his problems with his knees were 
greater in the right knee than in the left and the Board 
notes that while he had surgery on the medial meniscus of the 
left knee, he has had surgery on both the medial and the 
lateral meniscus of the right knee.  

The 1996 VA rating examination disclosed full range of motion 
of the right knee and no swelling, effusion or deformity.  He 
also had no significant retropatellar crepitus or point 
tenderness.  Also, the right knee ligaments were stable, his 
residual arthroscopy scars were well healed.  

However, VAOPT records reflect that in January 1997, when he 
complained of increased pain and swelling of the right knee, 
an examination revealed crepitance and joint laxity.  In 
August 1997 he continued to have full range of motion but had 
warmth, swelling, and crepitus.  In September 1997 he again 
had full range of motion but had slight tenderness of the 
right medial collateral ligament.  

These VAOPT records also reflect assessments of degenerative 
joint disease (DJD) of the right knee but this has not been 
confirmed by X-rays.  Separate ratings are not warranted for 
arthritis as well as ligamentous instability due to the 
absence of radiologically confirmed arthritis of the right 
knee but in the judgment of the Board the right knee 
disability more closely approximates a 20 percent rating 
under Diagnostic Code 5258, for frequent pain and effusion 
into the knee, or for moderate knee instability under 
Diagnostic Code 5257.  However, the degree of ligament laxity 
is not sufficient to warrant a rating greater than 20 percent 
since he still does not use a brace on his right knee.  

Right Ear Hearing Loss

The criteria for the evaluation of service-connected hearing 
loss were revised effective June 10, 1999, during this 
appeal.  

When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VAOGCPREC 11-97 at 1.  However, the effective date 
of such an award or increase [] shall not be earlier than the 
effective date of the Act or administrative issue.  This 
precludes the application of a later liberalizing law prior 
to the effective date thereof.  

Criteria Prior to June 10, 1999

Hearing loss is organic impairment of hearing acuity.  
38 C.F.R. § 4.87.  Under the schedular rating criteria, the 
evaluation of unilateral auditory impairment (hearing loss in 
one ear) is based on the results of controlled speech 
discrimination testing, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  To 
evaluate the degree of disability from organic hearing acuity 
impairment the revised rating schedule establishes 11 
auditory acuity levels from level I, for essentially normal 
hearing acuity, through level XI, for profound deafness.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6100 to 6110.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Under 38 C.F.R. § 4.86 evaluations derived from the 
rating schedule are intended to make proper allowance for 
improvement by hearing aids.  Thus, examination to determine 
this improvement is not necessary.  

Evaluations of service-connected unilateral hearing loss 
range from a noncompensable evaluation to 10 percent, based 
on organic impairment of hearing acuity.  A noncompensable 
evaluation is for assignment for unilateral hearing loss when 
the veteran's hearing acuity in the service-connected ear is 
level IX or less.  To warrant a compensable evaluation of 
10 percent for unilateral hearing loss, hearing acuity in the 
service-connected ear must be level X or XI.  

Hearing acuity in a nonservice-connected ear must be 
regarded as normal for rating purposes, absent total 
bilateral deafness.  38 U.S.C.A. § 1160(a)(3) (West 1991) 
and 38 C.F.R. § 3.383(a)(3) (1999).  See also VAOGCPREC 32-
97 and Boyer v. West, 12 Vet. App. 142, 143-44 (1999) 
(upholding the validity of VA interpretation of 38 C.F.R. 
§ 3.383(a)(3) contained within VAOGCPREC 32-97 as a 
reasonable interpretation of 38 U.S.C.A. § 1160(a)(3)).  
Since total bilateral deafness is not shown in this case, 
and because the veteran is service-connected only for 
hearing loss in the right ear, hearing acuity in the 
nonservice-connected left ear must be regarded as normal for 
rating purposes.  

"[N]o matter how severe the hearing loss [] from a single 
service-connected ear, short of total deafness in both ears, 
the maximum schedular rating for such loss is 10%.  See 38 
C.F.R. § 4.87, Table VII (1998)."  Boyer v. West, 12 Vet. 
App. 142, 145 (1999).  [This is true even after the June 10, 
1999 amendments adding 38 C.F.R. § 4.85(a) and (b).]  

Criteria Effective June 10, 1999

Beginning June 10, 1999 there is only one Diagnostic Code for 
evaluating hearing impairment, i.e., Diagnostic Code 6100. 

Beginning June 10, 1999, when puretone threshold levels at 
1,000, 2,000, 3,000, and 4,000 Hertz are all 55 decibels or 
more, assign the numeric designation from either Table VI or 
Table VIa, whichever is higher.  38 C.F.R. § 4.86(a).  

Beginning June 10, 1999, when the puretone threshold level at 
1,000 Hertz is 30 decibels or less and the puretone threshold 
level at 2,000 Hertz is 70 decibels or more, assign the 
numeric designation from either Table VI or Table VIa, 
whichever is higher, and then elevate to the next higher 
numeric designation.  38 C.F.R. § 4.86(b).  

Also, under revised 38 C.F.R. § 4.85(a) audiometric testing 
to determine the severity of hearing loss is to be conducted 
without the use of hearing amplication (hearing aids).  

On the authorized VA audiological evaluation in November 
1996, the veteran's pure tone thresholds, in decibels, in the 
both ears were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right Ear
   15
   15
   20
   40
   23
Left
   15
   15
   15
   20
   16

Speech audiometry revealed speech discrimination ability of 
96 percent in the service connected right ear.  This 
translates into Level I hearing acuity in the service 
connected right ear. 

The revisions to the evaluation of service-connected hearing 
loss which became effective June 10, 1999 still do not 
provide for a rating in excess of 10 percent for service-
connected unilateral hearing loss.  Also, the veteran does 
not fall into the exceptional patterns of hearing loss set 
forth at the revised 38 C.F.R. § 4.86 nor is there any 
indication that he used hearing aids at the time of the 1996 
VA examination, inasmuch as he testified that he had never 
used hearing aids but that VA might give him hearing aids if 
his hearing loss became worse (page 7).  

Consequently, the revisions to the rating schedule which 
became effective June 10, 1999 do not effect the outcome of 
this case and a compensable rating is not warranted under 
either criteria.  

Hemorrhoids

Under 38 C.F.R. § 4.114, DC 7336 external or internal 
hemorrhoids warrant a noncompensable evaluation when either 
mild or moderate.  When large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences a 10 percent evaluation is warranted.  With 
persistent bleeding and with secondary anemia, or with 
fissures a 20 percent evaluation is warranted.  

There is no current medical evidence that the veteran has 
large, thrombotic, or irreducible hemorrhoids; fissures; or 
frequent recurrences of hemorrhoidal pathology, although the 
veteran did testify that he has episodes of hemorrhoidal 
bleeding upon cleansing himself and that he sometimes soiled 
his undergarments.  However, his hematocrit and hemoglobin 
levels were within normal limits at the time of VA 
examinations in 1996 and thus there is no clinical evidence 
of secondary anemia.  Also, the veteran testified that he had 
not sought treatment for hemorrhoidal pathology since 
discharge from military service and hemorrhoidal surgery had 
not been recommended, although he did take over-the-counter 
medication (pages 5 and 6).  Accordingly, a compensable 
rating for hemorrhoids is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

As to the claims for which the doctrine of the resolution of 
doubt is applicable, for the foregoing reasons and bases, 
the preponderance of the evidence is against the claims, 
except as to the claim for an increased rating for the right 
knee disorder, and, thus, there is no doubt to be resolved 
in favor of the veteran.  


ORDER

The claims of entitlement to service connection for 
tuberculosis, claimed as a positive purified protein 
derivative (PPD) test; kidney stones; a seizure disorder; 
hearing loss in the left ear; and for sinusitis are denied as 
not well grounded.  

An increased rating for residuals of a medial meniscectomy of 
the left knee is denied.  

A rating of 20 percent for residuals of medial and lateral 
meniscectomies of the right knee is granted subject to 
applicable laws and regulations governing the award of 
monetary benefits. 

An increased (compensable) evaluation for hearing loss of the 
right ear is denied.  

An increased (compensable) evaluation for hemorrhoids is 
denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 20 -


- 1 -


